                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


EMMANUEL OGEBE,

                      Plaintiff,

               v.
                                                        Civil No. 1:19-cv-00426-LO-IDD
DOW JONES & COMPANY, DREW
HINSHAW, JOE PARKINSON, AND
GBENGA AKINGBULE,

                      Defendants.


               MOTION FOR LEAVE TO FILE AUDIO/VISUAL EXHIBIT

       Now comes Defendant Dow Jones & Co., d/b/a The Wall Street Journal, by and through

its undersigned counsel, and move for leave to file a CD copy of an audio/visual exhibit.

       This lawsuit arises out of a Wall Street Journal news report, “The American Ordeal of

Boko Haram Schoolgirls” (the “Article”), which is referenced in the Complaint. Compl. ¶ 8.

The Article describes a 911 call that was placed to the Fairfax County Department of Public

Safety Communications on May 27, 2016. A recording of this 911 call is an audio/visual exhibit

to be attached to the Declaration of Joe Parkinson as Exhibit E. Dkt. 19-5.

       On a motion to dismiss, the Court may consider documents not attached to the complaint

that are “integral to the complaint and there is no dispute about the document’s authenticity,” and

such a document prevails over the complaint’s characterization of it where the two conflict.

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016).

       To maintain a complete record, Defendant respectfully requests leave of the Court to file

a CD containing a true and correct copy of the audio/visual file attached as Exhibit E to the

Declaration of Joe Parkinson.
       Plaintiff has advised counsel for WSJ that he does not consent to this motion.

       Defendant hereby waives oral argument.

Dated: July 24, 2019

                                              /s/ Matthew E. Kelley
                                            Matthew E. Kelley, Va. Bar No. 84045
                                            Michael D. Sullivan (admitted pro hac vice)
                                            Ballard Spahr LLP
                                            1909 K Street NW, 12th Floor
                                            Washington, DC 20006
                                            T: (202) 508-1112
                                            F: (202) 661-2299
                                            kelleym@ballardspahr.com
                                            sullivanm@ballardspahr.com
                                            Counsel for Defendant Dow Jones & Company,
                                            Inc.




                                                2
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of July, 2019, I caused a copy of the

foregoing to be filed electronically with the Clerk of Court using the CM/ECF system, which

will then send a notification of such filing to all interested parties.




                                                        /s/ Matthew E. Kelley
                                                        Matthew E. Kelley
